Citation Nr: 0030049	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  95-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1990.

In July 1998, the veteran had a hearing before the 
undersigned.  Following that hearing (January 1999), the 
Board of Veterans' Appeals (Board) remanded the case for 
further development.  Following the requested development, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, confirmed and continued the denial of 
entitlement to service connection for right knee disability, 
claimed as secondary to service-connected left knee 
disability.  The RO also confirmed and continued the 10 
percent rating for the service-connected left knee 
disability.  Thereafter, the case was returned to the Board 
for further appellate consideration.

In the introduction to its January 1999 remand, the Board 
referred the following issue to the RO for appropriate 
action:  Whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
right knee disability on a direct basis.  No action was 
taken, however; and, therefore, that issue is not before the 
Board.  In August 2000, the veteran's representative 
continued to raise contentions to the effect that new and 
material evidence had been associated with the claims file 
which would permit allowance of that claim.  Therefore, that 
issue is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Right knee disability secondary to service-connected left 
knee disability ha not been demonstrated.  

2.  The veteran's service-connected left knee disability, 
manifested primarily by pain on palpation/motion, mild 
anterior laxity, and an antalgic gait, is productive of 
disability comparable to no more than slight recurrent 
lateral laxity.


CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to or the 
result of service-connected left knee disability.  38 C.F.R. 
§ 3.310(a) (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.45, 4.71, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Right Knee

The veteran maintains that he has right knee disability as 
the result of his service-connected left knee disability and 
that service connection is warranted on a secondary basis.  
It is his only theory with respect to that issue; and 
therefore, the Board will limit its decision accordingly.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Evidence submitted in support of the veteran's claim includes 
VA examination reports, dated in March 1990, February 1995, 
March 1996, and March 1997; VA outpatient treatment records, 
dated from June 1992 to July 1997; records of private medical 
treatment or examinations, dated from August 1990 to March 
1999, including orthopedic consultations, dated in August 
1990, March 1991, January 1993, and April 1998 and reports of 
physical therapy; records from the Social Security 
Administration; and transcripts of the veteran's hearings on 
appeal, held in October 1995 and July 1998.  

Such evidence shows that the veteran has right knee 
disability, variously diagnosed as chondromalacia of the 
patella (CMP) and retropatellar pain syndrome.  Although the 
veteran testified that such disability was the result of 
overuse of the right leg caused by the service-connected left 
knee disability, it must be emphasized that he is not 
qualified to render such opinions.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, there is no competent medical 
evidence to support his theory of the case.  In this regard, 
the Board notes that the VA examinations in February 1995, in 
March 1996, and March 1997, were held specifically to 
determine whether there was an etiological relationship 
between the veteran's right and left knee disabilities.  In 
February 1995, however, the veteran's right knee was 
reportedly normal, and thus the question of causation was 
moot.  In March 1996, the examiner found CMP in each knee and 
noted that it was often bilateral in nature.  It was further 
clinically opined that it did not follow that the presence of 
that condition in one knee caused it to occur in the other 
knee.  In March 1997, the same examiner who saw the veteran 
in March 1996 concluded that the veteran had mild CMP, 
bilaterally, but noted that it was highly unlikely that the 
left knee aggravated the right in any way.  Moreover, she 
stated that it was impossible to say whether the veteran 
would have had right knee symptoms if he had had no left knee 
symptoms.  She did, however, refer the veteran to the VA 
Physical Medicine and Rehabilitation Service (PM&R) for 
further examination.  Following a review of the veteran's 
history and an examination on consultation by VA PM&R, later 
in March 1997, it was concluded that the veteran had a 
history of bilateral knee pain of undetermined etiology.  The 
examiner doubted whether the veteran's left knee disability 
was significantly aggravating the right knee problems.  As 
such, the preponderance of the probative medical evidence is 
against a finding that the veteran' right knee disability was 
caused or chronically worsened by his service-connected left 
knee disability.  

Not only is the claims file negative for any probative 
medical evidence of a relationship between the veteran's left 
knee disability and his right knee problems, the veteran has 
not identified any outstanding evidence which shows such a 
relationship.  

VA has informed the veteran and his representative of the 
evidence necessary to substantiate his claim in the Statement 
of the Case (SOC), in Supplemental Statements of the Case 
(SSOC), and in the Board's January 1999 remand.  Moreover, 
the veteran has not cited any outstanding evidence which 
could support his claim.  

II.  The Left Knee

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The current appeal stems from the denial of a reopened 
increased rating claim received on May 16, 1994.  As such, 
the rating period for consideration is from May 16, 1993.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability prior to May 1993.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current rating period 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected left knee disability has been 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 10 percent rating under that diagnostic code is 
warranted for impairment of the knee manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable in evaluating the veteran's left knee 
disability.  Under those diagnostic codes, a noncompensable 
evaluation is warranted when flexion of the leg is limited to 
60 degrees or extension of the leg is limited to 5 degrees.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees or extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted when flexion is limited to 15 degrees 
or extension is limited to 20 degrees.  A 40 percent 
evaluation is warranted when extension is limited to 30 
degrees, and a 50 percent rating is warranted when extension 
is limited to 45 degrees.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

Evidence submitted in support of the veteran's claim includes 
VA examinations reports, dated in February 1995, March 1996, 
and March 1997; VA outpatient treatment records, dated from 
July 1993 to July 1997; records of private medical treatment 
or examinations, dated from July 1993 to March 1999, 
including an orthopedic examination performed in April 1998 
and reports of physical therapy; records from the Social 
Security Administration; and transcripts of the veteran's 
hearings on appeal, held in October 1995 and July 1998.  

Such evidence shows that the veteran's service-connected left 
knee disability is manifested primarily by pain on 
palpation/motion and anterior laxity which cause him to walk 
with an altered gait.  Although the veteran takes medication 
for the pain, he generally demonstrates a full range of left 
knee function, and the evidence shows that the laxity is no 
more than mild in nature.  Flexion of the left knee is 
reportedly accomplished to between 120 and 150 degrees, and 
extension is reportedly accomplished to between zero and 20 
degrees.  At its worst, the range of flexion is almost full.  
38 C.F.R. § 4.71.  Although the VA examinations in March 1996 
and March 1997, show that when the veteran performed range of 
motion tests, he could not actively extend his left knee 
beyond 20 degrees, the preponderance of the evidence suggests 
full extension is possible.  Even during the VA examination 
in March 1997, he stood with his legs in full extension.  
Moreover, the most recent examinations (VA PM&R examination, 
dated in March 1997, and the report of an examination, 
performed for the Social Security Administration in April 
1998) show that he has a full range of motion of the left 
knee.  While he does report that at times his knee feels 
rubbery and occasionally buckles, there is no evidence that 
the knee actually gives way, and he does not wear a knee 
brace.  Crepitus, effusion, and weakness have been reported 
at various times (See, e.g., VA orthopedic consultation, 
dated in March 1997 and VA physical therapy reports, dated in 
May 1997); however, the preponderance of the evidence is 
negative for such findings.  Finally, there is no evidence of 
a lack of normal endurance; atrophy; excess fatigability; 
incoordination; swelling; warmth; or discoloration involving 
the left knee; and recent radiographic studies and an MRI 
have shown the knees to be normal.  In fact, the most recent 
examiners have stated that the veteran's left knee disability 
is, at most, mild in nature.  In this regard, the Board notes 
that the veteran's Social Security disability benefits, which 
were granted, in part, based on his left knee disorder, were 
recently stopped, because there was no evidence to explain 
the pain in his knees.  In light of the foregoing, the Board 
is of the opinion that the preponderance of the evidence more 
nearly approximates the criteria for the 10 percent rating 
currently in effect for service-connected left knee 
disability.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for his service-connected left knee 
disability; however, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The veteran works as a security guard, 
a job which requires him to patrol various areas.  In an 
effort to accommodate the veteran, his employer has assigned 
him to positions involving shorter walking routes; however, 
there is no evidence that he has missed time from work due to 
his left knee disability or that his job performance has 
suffered due to that disability.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
his left knee disability.  In essence, the record shows that 
the manifestations of that disability are those contemplated 
by the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to service connection for right knee disability, 
claimed as secondary to service-connected left knee 
disability, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected left knee disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

